Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 2, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144019                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                     SC: 144019                             Brian K. Zahra,
  In re AEP, Minor.                                                  COA: 303369                                       Justices
                                                                     Oakland CC Family Division:
                                                                     2010-768373-AY
  _____________________________________/

        On order of the Court, the application for leave to appeal the October 25, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 2, 2011                    _________________________________________
           y1129                                                                Clerk